Title: Michele Raggi and Giacomo Raggi to Thomas Jefferson, [received 17 September 1819]
From: Raggi, Michele,Raggi, Giacomo
To: Jefferson, Thomas


					
						Signore Tomaso Jefferson
						
							
								received 17 Sept. 1819
							
						
					
					Avendo li suoi Servi Michele, e Giacomo Raggi Conosciutto che il Sigr Jefferson desidererebbe Solecitare il lavoro del Coleggio, e nel tenpo istesso fare un risparmio d’interesse sul proposito dei Capitelli corinti come degli Ionici, il piu giusto Conpenso che li Sunomati Raggi possono Sugerire a lei Signore Sarebbe che li Sudetti esebisconsi di andare a farli in Italia, e di darglieli in Livorno ben finiti ed incassatti per la metà che gli potrano costare in questo luogo sia nel loro marmo come in pietra e di dargli tutta la partità cioè li quatro Corinti grandi e dieci Ionici nel mese di 8bre 1820—asieme ale loro basi se vuole, e li altri Corinti come quelli del Panteon nel 8bre 1821—Sicuro che avra senpre meglio lavoro che farlo di questa materia la facilità di potercelo dare cosi presto motivo che li sudetti Raggi ano dei parenti Artisti e possono intraprendere qualunque lavoro che riescono sicuri, d’altronde dovendo eseguire in un solo Ornatista una simil partita di lavoro porterebbe un infinità di tenpo, oltre un dopio di più di Costo; lei rispondera che di Livorno a qui ciè una spesa di trasporto ma giamai Sarà l’inporto della metà essendo questi lavori finiti rimangono racolti e di poco peso, questo e quanto potiamo asicurarle rassegnandole la nostra Servitù dichiarandoci di
					
						Vra Sria   Umilimi e Obmi Servi
						Michele e Giacomo Raggi
					
				 
					Editors’ Translation
					
						
							Mr. Thomas Jefferson
							
								
									received 17 Sept. 1819
								
							
						
						Your Servants Michele and Giacomo Raggi, having learned that Mr. Jefferson would like to expedite the work of the College and at the same time save on the cost of the Corinthian as well as the Ionic capitals, propose to you, Sir, that the fairest price will be obtained if the above-named Raggis go and make them in Italy and give them to you in Leghorn completely finished and crated for half of what they might cost you in this place, either in your marble or stone, and give you the entire lot, that is to say, the four large Corinthian and the ten Ionic in the month of October 1820—together with their bases, if you like, and the other Corinthian capitals, similar to those of the Pantheon, in October 1821—Rest assured that you will always have better workmanship by using these materials. The above-mentioned Raggis can easily deliver this work to you so soon because they have artists in the family and can successfully undertake any job. If, on the other hand, a single ornamentalist were to execute a similar job, it would take infinitely longer and more than double the cost; you will probably reply that conveyance from Leghorn to this place adds a shipping expense, but we can assure you that the total amount will never be half of the cost under the current plan because, once finished, these pieces will be kept together and weigh little. Resigning ourselves to our servitude and declaring that we are
						
							Your Lordship’s   most humble and most obliging servants
							Michele and Giacomo Raggi
						
					
				